Citation Nr: 1045011	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-27 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to higher initial ratings for residuals of a left 
knee strain, 
rated zero-percent disabling prior to November 18, 2009, and 10 
percent since.

2.  Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel

INTRODUCTION

The Veteran served on active duty from August 2000 to June 2005.

This appeal to the Board of Veterans' Appeals (BVA or Board) is 
from a February 2007 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, among other things, 
the RO granted service connection for residuals of a left knee 
strain and assigned an initial noncompensable (i.e., zero 
percent) rating retroactively effective from June 11, 2005, so 
back to the day following the Veteran's separation from service.  
The RO also granted service connection for PTSD and assigned an 
initial 50 percent rating, also retroactively effective from June 
11, 2005.  The Veteran appealed for higher initial ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding that, 
when a Veteran timely appeals his initial ratings, VA must 
consider whether to "stage" the ratings to compensate him for 
times since the effective date of his award when his disabilities 
may have been more severe than at other times during the course 
of his appeal).

Another RO decision since issued in April 2010, during the 
pendency of this appeal, denied a claim for a TDIU.  But an even 
more recent July 2010 RO decision increased the rating for the 
residuals of the left knee strain from 0 to 10 percent as of 
November 18, 2009.  And as will be explained, the Veteran 
resultantly has withdrawn his appeal of this claim, so it is 
being dismissed.

Because, however, the remaining claims for an initial rating 
higher than 50 percent for the PTSD, and for a TDIU, require 
further development, the Board is remanding these remaining 
claims to the RO via the Appeals Management Center (AMC) 
in Washington, DC.




FINDING OF FACT

In correspondence dated in July 2010, the Veteran notified the RO 
that he was withdrawing his claim for higher initial ratings for 
his left knee strain residuals, which were rated as zero-percent 
disabling from June 11, 2005 to November 17, 2009, and which have 
been rated as 10-percent disabling since November 18, 2009.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's appeal for 
higher initial ratings for his left knee strain residuals, which 
were rated as zero-percent disabling prior to November 18, 2009, 
and which have been rated as 10-percent disabling since.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  See 
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  See 38 C.F.R. § 20.204.  In this 
particular case, the Veteran submitted a Statement in Support of 
Claim (VA Form 21-4138) in July 2010 indicating he was 
withdrawing his appeal for higher initial ratings for his left 
knee strain residuals.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
since the Board does not have jurisdiction to review this issue 
on appeal, it is dismissed.




ORDER

The appeal is dismissed concerning the claim for higher initial 
ratings for the residuals of the left knee strain, which were 
rated as zero-percent disabling prior to November 18, 2009, and 
which have been rated as 10-percent disabling since.


REMAND

The PTSD increased rating and TDIU claims that remain require 
further development before being decided on appeal.

I.  PTSD

The Veteran has been afforded three VA psychiatric examinations 
to determine the severity of his PTSD - initially in September 
2006 and more recently in June 2008 and November 2009.  He also 
has been treated by VA throughout the course of his appeal.  In 
fact, the RO recently, in September 2010, granted a temporary 
100 percent rating for the PTSD retroactively effective as of 
June 18, 2010, because he had been hospitalized for more than 21 
days for treatment of this condition.  See 38 C.F.R. § 4.29 
("Paragraph 29").  The prior 50 percent rating resumed as of 
August 1, 2010.

The medical reports - including concerning that recent 
hospitalization, contain conflicting findings and conclusions 
regarding the severity of his PTSD.  So additional medical 
comment is needed to reconcile these reports and reassess the 
severity of this disability.  38 C.F.R. §§ 3.327, 4.2.

The Veteran suffers from psychiatric disorders other than PTSD - 
namely, major depressive disorder - for which service connection 
has not been established.  However, since it has been indicated 
that his depression is secondary to his PTSD (meaning caused or 
aggravated by it, see 38 C.F.R. § 3.310(a) and (b)), 
the Board may consider all of his psychiatric symptoms when 
rating his PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(indicating that, when it is not possible to separate the effects 
of the service-connected condition from a nonservice- connected 
condition, 38 C.F.R. §§ 3.102 and 4.3, which require that 
reasonable doubt on any issue be resolved in the Veteran's favor, 
dictate that such signs and symptoms be attributed to the 
service-connected condition.)

The most conflicting evidence concerning this claim comes in the 
way of the report of the June 2008 VA examination.  Following a 
mental status evaluation, a review of the claims file, and a 
personal interview of the Veteran, this VA examiner stated, 
"[i]t is most likely that [the Veteran's] service-connected 
disability of [PTSD] and his major depressive disorder are 
contributing to his inability to work currently.  The disability 
also prevents [him] from securing and following a substantially 
gainful occupation."  This examiner assigned a Global Assessment 
of Functioning (GAF) score of 48.  A GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).  According to the DSM-IV, a GAF score in the 
range of 41-50 indicates the Veteran has serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).

This VA examiner's opinion and GAF score suggests the Veteran's 
PTSD meets the criteria for a 100 percent rating, which requires 
evidence of total occupational and social impairment due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of close 
relatives, own occupation or own name.  See 38 C.F.R. § 4.130, DC 
9411 (2010).

However, this VA examiner also added, "[i]t is likely that the 
Veteran will have a fair prognosis if he is able to get the 
required treatment.  Reassessment of employability is needed 
after 3-6 months of intensive treatment."  Thus, this examiner 
indicated that some improvement was possible in the near future. 

When subsequently reexamined by VA in November 2009, the Veteran 
indicated that he enjoyed going to church, socializing in the 
Masonic Fraternity, and spending time with his wife.  The 
objective mental status portion of the evaluation also revealed 
no significant findings, other than a restricted affect and 
somewhat irritable mood; he also reported hearing the voice of 
his captain from Iraq.  The VA examiner assigned a GAF score of 
53 - which, according to the DSM-IV, is indicative of just 
relatively "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers)."

The Veteran since, as mentioned, was hospitalized by VA on June 
18, 2010, for suicidal and homicidal thoughts and was released on 
July 16, 2010, so was an inpatient for more than 21 days for 
treatment of his PTSD.  And based on that admission and length of 
treatment, the RO assigned a temporary 100 percent rating from 
June 18, 2010 until July 31, 2010, under the provisions of 38 
C.F.R. § 4.29.  Effective August 1, 2010, however, the RO resumed 
the initial 50 percent rating.  Unfortunately, the records of 
that hospitalization do not contain a medical opinion concerning 
the expected long-term status or prognosis of the PTSD, including 
in terms of whether it is permanently and totally disabling such 
as to render the Veteran unemployable.  He therefore needs to be 
reexamined to reassess the severity of his PTSD and assist in 
making these important determinations.  See Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (indicating that an adequate 
medical examination is based upon consideration of the prior 
medical history and describes the disability in sufficient detail 
so the Board's evaluation will be fully informed).



II.  TDIU

In an April 2010 decision, the RO denied the Veteran's claim for 
a TDIU.  And even though he has not appealed that denial, the 
Board has jurisdiction and must address this additional issue.  
In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. 
Court of Appeals for the Federal Circuit held that once a 
claimant:  (1) submits evidence of a medical disability, (2) 
makes a claim for the highest possible rating for that 
disability, and (3) submits evidence of unemployability 
on account of that disability, an informal TDIU claim is raised 
under 38 C.F.R. § 3.155(a).  And as the Court more recently 
explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the 
Board determines the derivative TDIU claim requires further 
development before being adjudicated, the appropriate disposition 
is to remand the TDIU claim.

Additional development of this claim is needed because a VA 
examination is required to determine whether the Veteran's 
service-connected disabilities preclude him from obtaining or 
maintaining substantially gainful employment.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994) (indicating the Board may not 
reject a claim for a TDIU without producing evidence, as 
distinguished from mere conjecture, that the Veteran can perform 
work that would produce sufficient income to be other than 
marginal); Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) 
(the Board may not offer its own opinion regarding whether the 
Veteran can perform work based on his current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate"....).  These disabilities are (1) 
PTSD, (2) a respiratory condition claimed as chronic obstructive 
pulmonary disease (COPD) and bronchitis, (3) lumbar spine strain, 
(4) left knee strain, (5) hypertension, (6) plantar warts of the 
left foot, and (7) migraine headaches.



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
psychiatric examination to reassess the 
severity and manifestations of his PTSD as 
determined by the applicable rating criteria. 
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Conduct all diagnostic testing and evaluation 
needed to make this determination.  The 
claims file, including a complete copy of 
this remand, must be made available to the 
examiner for a review of the Veteran's 
pertinent medical and other history.

Based on the review of this evidence and 
personal clinical evaluation, the examiner 
should indicate what specific symptoms are 
attributable to the service-connected PTSD, 
or any other psychiatric disorder which is 
related or secondary to the PTSD.  Please 
also discuss the rationale of all opinions 
provided.

Assign an Axis V GAF score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders and explain what the assigned score 
means.  This includes, if possible, sorting 
what measure of the GAF score is attributable 
to the service-connected PTSD versus other 
conditions (whether mental and/or physical).

The examiner also should comment on the 
Veteran's current level of social and 
occupational impairment due to his PTSD, 
including especially the impact this 
condition has on his ability to work (obtain 
and maintain substantially gainful 
employment).

Any indications the Veteran's complaints or 
other symptoms are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.

2.  Also schedule the Veteran for any 
additional VA examinations needed to 
determine the effect his other service-
connected disabilities have on his 
employability, and, in particular, whether 
they (in addition to the PTSD) preclude him 
from obtaining and maintaining 
substantially gainful employment.

The claims file must be made available to and 
thoroughly reviewed by the examiner(s) in 
connection with the examination(s) for the 
pertinent medical and occupational history.

Note that service connection is currently in 
effect for:  (1) PTSD, (2) a respiratory 
condition claimed as COPD and bronchitis, (3) 
lumbar spine strain, (4) left knee strain, 
(5) hypertension, (6) plantar warts of the 
left foot, and (7) migraine headaches. 

In providing this comment, it is essential 
the examiner(s) consider the Veteran's level 
of education, prior experience and training 
in determining whether he is unable to secure 
or maintain substantially gainful employment 
in light of his service-connected 
disabilities.

The examiner(s) must discuss the rationale of 
the opinion, if necessary citing to specific 
evidence in the record.



3.  Then readjudicate these remaining claims 
in light of the additional evidence.  If 
these remaining claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an opportunity 
to submit additional evidence and/or argument 
in response before returning the file to the 
Board for further appellate consideration of 
these remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


